                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

MELVIN TAYLOR,                                    )
                                                  )
               Petitioner,                        )
                                                  )
v.                                                )       No.:    3:17-CV- 263-TAV
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
               Respondent.                        )
                                                  )


                                 MEMORANDUM OPINION

       Petitioner Melvin Taylor has filed a motion to vacate, set aside, or correct his

sentence under to 28 U.S.C. § 2255 [Doc. 1].               The United States has responded in

opposition [Doc. 8]. Because Taylor’s § 2255 motion is barred by a valid waiver provision

in his voluntary plea agreement, it is unnecessary to hold an evidentiary hearing,1 and the

motion will be denied.

       The facts underlying Taylor’s conviction are immaterial. He was sentenced to 144

months’ imprisonment, in accordance with the Rule 11(c)(1)(C) plea agreement negotiated

by the parties [No. 3:14-cr-22: Docs. 16, at ¶ 5; Doc. 27 (judgment); Doc. 37 (transcript)].

In that same plea agreement, Taylor waived various rights, including his right to file a




       1
         An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record
conclusively show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the
prisoner’s ultimate burden, however, to sustain her claims by a preponderance of the evidence.
See Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). Accordingly, where “the record
conclusively shows that the petitioner is entitled to no relief,” a hearing is not required. Arredondo
v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (citation omitted).
direct appeal or a § 2255 motion, except for certain claims of ineffective assistance of

counsel or prosecutorial misconduct [No. 3:14-cr-22: Doc. 16, at ¶ 9]. Taylor nonetheless

attempted to appeal, but the Sixth Circuit ultimately dismissed the appeal based on that

valid, enforceable waiver provision [No. 3:14-cr-22: Doc. 39].

       And history repeats itself. Taylor now seeks to challenge his conviction under

§ 2255, arguing that, in light of Mathis v. United States, 136 S. Ct. 2246 (2016), and

Descamps v. United States, 570 U.S. 254 (2013), his prior convictions no longer count as

predicates under the United States Sentencing Guidelines. But in his plea agreement he

unambiguously waived his right to file a § 2255 motion except for “claims of ineffective

assistance of counsel or prosecutorial misconduct not known to the defendant by the time

of entry of judgment” [No. 3:14-cr-22: Doc. 16, at ¶ 9], which this claim is clearly not.

The Sixth Circuit has held that “a defendant’s informed and voluntary waiver of the right

to collaterally attack a conviction and sentence is enforceable.” In re Acosta, 480 F.3d 421,

422 (6th Cir. 2007). Taylor has not challenged the voluntariness of his plea agreement, so

the waiver provision bars this motion.

       Accordingly, Taylor has failed to establish any basis upon which § 2255 relief could

be granted, and his motion will therefore be DENIED [Doc. 1].

       This claim does not warrant a certificate of appealability (“COA”), which is issued

“only if the applicant has made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). Where, as here, a claim is rejected on procedural grounds, a

movant must demonstrate “that jurists of reason would find it debatable whether the

                                              2
petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.” Id.

No reasonable jurist would disagree with the above conclusion that Taylor’s claim is barred

by the waiver in his plea agreement, so a COA SHALL NOT ISSUE.

       Moreover, this Court CERTIFIES that any appeal from this action would not be

taken in good faith and would be totally frivolous. Therefore, this Court will DENY

Petitioner leave to proceed in forma pauperis on appeal, should he file for one. See Fed.

R. App. P. 24.

       A SEPARATE ORDER WILL ENTER.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                               3
